                       Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 1 of 10


               1   THEODORE J. BOUTROUS, JR. (SBN 132099)
                   tboutrous@gibsondunn.com
               2   RICHARD J. DOREN (SBN 124666)
               3   rdoren@gibsondunn.com
                   DANIEL G. SWANSON (SBN 116556)
               4   dswanson@gibsondunn.com
                   MICHELE L. MARYOTT (SBN 191993)
               5   mmaryott@gibsondunn.com
                   JASON C. LO (SBN 219030)
               6
                   jlo@gibsondunn.com
               7   JENNIFER J. RHO (SBN 254312)
                   jrho@gibsondunn.com
               8   MELISSA PHAN (SBN 266880)
                   mphan@gibsondunn.com
               9   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
           10
                   Los Angeles, CA 90071
           11      Tel: (213) 229-7000
                   Fax: (213) 229-7520
           12
                   Attorneys for Non-Parties Wistron Corporation
           13      and Pegatron Corporation
           14
                                           UNITED STATES DISTRICT COURT
           15
                                        NORTHERN DISTRICT OF CALIFORNIA
           16
                                                     SAN JOSE DIVISION
           17                                                   Case No. 5:17-cv-220-LHC-NMC
                    FEDERAL TRADE COMMISSION,
           18                                                   The Honorable Lucy H. Koh
                                          Plaintiff,
           19
                                                                ADMINISTRATIVE MOTION TO
                           v.
           20                                                   SEAL TRIAL TESTIMONY AND
                    QUALCOMM INCORPORATED, a                    EXHIBITS
           21       Delaware corporation,
           22              Defendant.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                CASE NO. 5:17-CV-220-LHC-NMC
                        Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 2 of 10


               1          Pursuant to Civil Local Rules 7-11 and the Pretrial Conference Order (Dkt. 1003), non-
               2   parties Wistron Corporation (“Wistron”) and Pegatron Corporation (“Pegatron”) hereby move to
               3   seal the following narrow portions of exhibits and deposition testimony of their employees,
               4   which the Federal Trade Commission (“FTC”) and Qualcomm Inc. (“Qualcomm”) identified on
               5   December 31, 2018 and January 2, 2019, as evidence they anticipate introducing at trial. These
               6   portions of the identified exhibits and testimony reveal licensing terms and business strategy
               7   considered to be highly confidential by Wistron, Pegatron, and/or their respective customers and
               8   business partners, as described in the attached declarations from each non-party.1 See
               9   Declaration of Monica Huang (“Huang Decl.”); Declaration of Zoe Chen (“Chen Decl.”).
           10      Wistron and Pegatron accordingly believe there are compelling reasons for the Court to seal
           11      these portions of the identified exhibits and testimony during trial. Nonetheless, in recognition
           12      of the Court’s desire for public access to relevant information during trial, and the inconvenience
           13      of sealing the courtroom, Wistron and Pegatron are willing to consider and agree to more limited
           14      mechanisms of sealing this information than sealing the entire courtroom during discussion of
           15      their information. With respect to the documentary exhibits, Wistron and Pegatron would
           16      request that the parties not state the confidential terms of their agreements out loud, but that they
           17      may display those terms to the Court on the monitors, so long as the monitors facing the public
           18      are turned off. With respect to the deposition testimony, if the Court would be amenable,
           19      Wistron and Pegatron would agree that the entire courtroom need not be sealed while their
           20      employees’ testimony is played, but that the specific words to be sealed would be “muted” or
           21      “censored with a beep” in the deposition videos, and the Court could view the sealed words in
           22      the unsealed deposition transcripts.
           23             When asked about their position as to this motion, the parties responded as follows: The
           24      FTC has indicated that it does not oppose sealing with respect to the agreements, but does
           25       1
                       Each of the declarations submitted by Wistron and Pegatron, respectively, identify some
           26      portions of deposition testimony that are not addressed in this motion. These portions were
                   included because they were previously identified by the parties as deposition testimony that
           27      could be played at trial. However, the parties have since indicated that these additional portions
                   would no longer be played at trial. Nonetheless, out of an abundance of caution and in light of
           28      their non-party status, Wistron and Pegatron have left in their declarations the identification of
                   the full set of deposition designations that they would request to seal.

Gibson, Dunn &
                                                       ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                       CASE NO. 5:17-CV-220-LHC-NMC
                        Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 3 of 10


               1   oppose sealing the deposition testimony in question. Qualcomm stated that it does not oppose
               2   sealing with respect to the agreements, and with respect to business documents and
               3   communications, it believes that evidence older than 36 months would presumptively not be
               4   sealed.
               5             “[A] party seeking to seal a judicial record attached to a dispositive motion or presented
               6   at trial must articulate ‘compelling reasons’ in favor of sealing.” Fujitsu Ltd. v. Belkin Int’l, Inc.,
               7   No. 10-cv-3972, 2012 WL 6019754, at *2 (N.D. Cal. Dec. 3, 2012) (Koh, J.). “‘[C]ompelling
               8   reasons may exist if sealing is required to prevent judicial documents from being used ‘as
               9   sources of business information that might harm a litigant’s competitive standing.’” Id.
           10                As explained in further detail below and in their respective declarations, Wistron and
           11      Pegatron each have narrowly tailored their request to seal to only their most sensitive licensing
           12      and business strategic information, and the strategic business information of their customers,
           13      whose public disclosure would harm them competitively in their business interactions with their
           14      customers, suppliers, potential licensors, and competitors. As their declarations confirm in more
           15      detail, the information contained in these exhibits and deposition testimony is not publicly
           16      known, and its confidentiality is strictly maintained. Huang Decl. ¶ 6; Chen Decl. ¶ 7. Indeed,
           17      the information in question was produced during fact discovery pursuant to an outside counsel-
           18      only Highly Confidential designation in light of the competitively sensitive nature of such
           19      information. The public disclosure of the information at issue in the deposition testimony, as
           20      discussed in more detail below and in their declarations, would reveal confidential product
           21      development strategies and licensing terms of not just Wistron and Pegatron, but of their
           22      customers, and accordingly would harm their business and competitive positions as well as
           23      customer relationships. See Lucas v. Breg, Inc., No. 15-CV-00258, 2016 WL 5464549, at *1
           24      (S.D. Cal. Sept. 28, 2016) (“[C]ourts have been willing to seal court filings containing
           25      confidential business material, ‘such as marketing strategies, product development plans,
           26      licensing agreements, and profit, cost, and margin data,’ where the parties have been able to
           27      point to concrete factual information to justify sealing.”); In re Adobe Sys. Inc. Sec. Litig., 141
           28      F.R.D. 155, 161–62 (N.D. Cal. 1992) (“Protective orders and filings under seal are the primary

Gibson, Dunn &
                                                        ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                        CASE NO. 5:17-CV-220-LHC-NMC
                       Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 4 of 10


               1   means by which the courts ensure full disclosure of relevant information, while still preserving
               2   the parties’ (and third parties)’ legitimate expectation that confidential business information,
               3   proprietary technology and trade secrets will not be publicly disseminated.”).
               4          Wistron and Pegatron accordingly seek to seal the following portions of exhibits and
               5   deposition testimony, copies of which are attached to this motion:
               6             JX0042 (Entire document except those portions of Sections 3, 5.1, and 5.2 that are
               7              contained in green boxes) – JX0042 is a confidential license agreement between
               8              Wistron and Qualcomm. Disclosure of the terms of this confidential license
               9              agreement would harm Wistron’s business and competitive position by disclosing its
           10                 confidential licensing information to Wistron’s competitors, suppliers, and potential
           11                 licensors, who would gain asymmetric insight into confidential business deals and the
           12                 licensing terms to which Wistron has agreed. See Huang Decl., ¶ 7. Nonetheless, in
           13                 recognition of the issues at trial, the compelling reasons standard, and Wistron’s
           14                 understanding that certain of the licensing terms already have or will become public,
           15                 Wistron has limited its request to seal this license agreement to those terms that it
           16                 believes are not necessary to understand the relevant issues at trial, have not or will
           17                 not become public, and/or would cause Wistron substantial harm from their public
           18                 disclosure.
           19                Deposition of Brian Chong (only the customer/third party name highlighted at
           20                 246:3, 246:5, 246:12, 251:14, 251:16, 251:18, 361:5; the red boxes identify the full
           21                 set of testimony that the FTC and Qualcomm indicated will be played at trial) –
           22                 Wistron seeks to seal only the name of its customer mentioned in the confidential
           23                 testimony of Brian Chong. Revealing that particular customer’s strategic business
           24                 decisions with respect to choice of component suppliers could reveal insights into that
           25                 customer’s product development strategy, and is the confidential information of both
           26                 that customer and Wistron. Public disclosure of Wistron’s customer’s confidential
           27                 business strategy would be highly detrimental to Wistron, whose business of
           28                 providing contract manufacturing services for its customers requires Wistron to

Gibson, Dunn &
                                                      ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                      CASE NO. 5:17-CV-220-LHC-NMC
                   Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 5 of 10


               1         protect the confidentiality of its customers’ product development and business
               2         strategies.
               3        JX0053 (Entire document except those portions of Sections 3, 5.1, and 5.2 that are
               4         contained in green boxes, or, only in the alternative, the entire document if the Court
               5         denies sealing of the deposition of Monica Yang) – JX0053 is a confidential license
               6         agreement between Pegatron and Qualcomm. Disclosure of the terms of this
               7         confidential license agreement would harm Pegatron’s business and competitive
               8         position by disclosing its confidential licensing information to its competitors,
               9         suppliers, and potential licensors, all of whom would gain asymmetric insight into the
           10            confidential business deals and licensing terms to which Pegatron has agreed. See
           11            Chen Decl., ¶¶ 7-8. Nonetheless, in recognition of the issues at trial, the compelling
           12            reasons standard, and Pegatron’s understanding that certain of the licensing terms
           13            already have or will become public, Pegatron has limited its request to seal this
           14            license agreement to those terms that it believes are not necessary to understand the
           15            relevant issues at trial, have not or will not become public, and/or would cause
           16            Pegatron substantial harm from their public disclosure. To the extent that the Court
           17            denies Pegatron’s request to seal the deposition of Monica Yang, however, Pegatron
           18            respectfully requests that the entirety of JX0053, including sections 3, 5.1, and 5.2, be
           19            sealed, in order to protect the confidentiality of the third party’s license terms
           20            referenced in the deposition of Monica Yang.
           21           Deposition of Monica Yang (only the third party name highlighted at 104:6, 104:14;
           22            the red boxes identify the full set of testimony that the FTC and Qualcomm indicated
           23            will be played at trial) – Pegatron seeks to seal just the name of the third party
           24            referenced at 104:6 and 104:14. Public disclosure of this third party’s name would
           25            reveal terms and information about that third party’s confidential license agreement,
           26            with respect to which Pegatron is not authorized to disclose, as well as information
           27            about a Pegatron confidential license agreement. Furthermore, public disclosure of
           28            terms of this confidential license agreement would harm both the third party’s and

Gibson, Dunn &
                                                 ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                 CASE NO. 5:17-CV-220-LHC-NMC
                        Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 6 of 10


               1                Pegatron’s business and competitive information. The third party would be harmed
               2                by public disclosure of its confidential licensing information, and Pegatron would be
               3                harmed both by the public disclosure of these licensing terms as well as by the public
               4                disclosure of its business partner’s confidential information. Pegatron would be
               5                harmed if it could not protect the confidentiality of its business partners’ confidential
               6                license information. See Chen Decl., ¶ 9.
               7             Pursuant to the Pretrial Conference Order (Dkt. 1003), the following table identifies (1)
               8   whose confidential information is sought to be sealed, (2) where the confidential information
               9   appears, and (3) the number of the paragraph(s) in a specific declaration justifying sealing of that
           10      information under the compelling reasons standard.
           11
                    Non-           Location of Information         Declaration                Explanation
           12
                    Party                                                ¶
           13                                                      Supporting
                                                                    Request
           14      Wistron     JX0042 – Entire document            Huang       The document is a confidential license
                               except the portions of Sections     Decl., ¶ 7. agreement, and the public disclosure
           15                  3, 5.1, and 5.2 that are                        of its terms would harm Wistron’s
                               contained in green boxes                        business and competitive positions by
           16
                                                                               revealing those confidential terms to
           17                                                                  and giving asymmetric insight into
                                                                               Wistron’s licensing and strategic
           18                                                                  business information to Wistron’s
                                                                               business partners, customers, and
           19                                                                  potential licensors. Wistron has
           20                                                                  nonetheless proposed leaving those
                                                                               portions of three provisions unsealed
           21                                                                  that Wistron understands to be central
                                                                               to issues at trial and/or have already
           22                                                                  been or will be publicly disclosed.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                        ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                        CASE NO. 5:17-CV-220-LHC-NMC
                        Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 7 of 10


                    Non-        Location of Information       Declaration                Explanation
               1
                    Party                                           ¶
               2                                              Supporting
                                                                Request
               3   Wistron   Deposition of Brian Chong:       Huang       The testimony reveals confidential
                                 246:3 (customer name)       Decl., ¶ 6. product development and business
               4                 246:5 (customer name)                   strategy information of Wistron’s
                                 246:12 (customer name)                  customer. Wistron understands that
               5
                                 251:14 (customer name)                  this information is considered highly
               6                 251:16 (customer name)                  confidential by its customer, and
                                 251:18 (customer name)                  Wistron accordingly has maintained
               7                                                          this information as highly
                                 361:5 (customer name)
                                                                          confidential. Public disclosure of this
               8                                                          information would be harmful to
               9                                                          Wistron. Wistron’s contract
                                                                          manufacturing business requires it to
           10                                                             keep its customers’ product
                                                                          development and business strategies
           11                                                             highly confidential.
                   Pegatron JX0053 – Entire document          Chen Decl., The document is a confidential license
           12               except the portions of Sections   ¶¶ 7-8.     agreement, and the public disclosure
           13               3, 5.1, and 5.2 that are                      of its terms would harm Pegatron’s
                            contained in green boxes                      business and competitive positions by
           14                                                             revealing those confidential terms to
                                                                          and giving asymmetric insight into
           15                                                             Pegatron’s licensing and strategic
                                                                          business information to Pegatron’s
           16
                                                                          business partners, customers, and
           17                                                             potential licensors. Pegatron has
                                                                          nonetheless proposed leaving those
           18                                                             portions of three provisions unsealed
                                                                          that Wistron understands to be central
           19                                                             to issues at trial and/or have already
                                                                          been or will be publicly disclosed.
           20
                                                                          (However, and only to the extent that
           21                                                             the Court denies Pegatron’s request to
                                                                          seal the deposition testimony of
           22                                                             Monica Yang, Pegatron respectfully
                                                                          requests that the entirety of JX0053 be
           23                                                             sealed, to protect the confidential
                                                                          licensing information of the third
           24
                                                                          party referenced in Monica Yang’s
           25                                                             deposition testimony.)
                   Pegatron Deposition of Monica Yang:        Chen Decl., This testimony refers to and reveals
           26                  104:6 (third party name)      ¶ 9.        confidential terms of an agreement of
                               104:14 (third party name)                 a third party, and Pegatron is not
           27                                                             authorized to disclose the terms of this
           28                                                             agreement to which it is not a party.


Gibson, Dunn &
                                                    ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                    CASE NO. 5:17-CV-220-LHC-NMC
                       Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 8 of 10


               1   Dated: January 3, 2019              Respectfully submitted,
               2                                       GIBSON, DUNN & CRUTCHER LLP
               3

               4                                       By:           /s/ Jennifer J. Rho
               5

               6                                       THEODORE J. BOUTROUS, JR. (SBN 132099)
                                                       tboutrous@gibsondunn.com
               7                                       RICHARD J. DOREN (SBN 124666)
                                                       rdoren@gibsondunn.com
               8                                       DANIEL G. SWANSON (SBN 116556)
                                                       dswanson@gibsondunn.com
               9                                       MICHELE L. MARYOTT (SBN 191993)
           10                                          mmaryott@gibsondunn.com
                                                       JASON C. LO (SBN 219030)
           11                                          jlo@gibsondunn.com
                                                       JENNIFER J. RHO (SBN 254312)
           12                                          jrho@gibsondunn.com
                                                       MELISSA PHAN (SBN 266880)
           13
                                                       mphan@gibsondunn.com
           14                                          RYAN IWAHASHI (SBN 284766)
                                                       riwahashi@gibsondunn.com
           15                                          GIBSON, DUNN & CRUTCHER LLP
                                                       333 South Grand Avenue
           16                                          Los Angeles, CA 90071
                                                       Tel: (213) 229-7000
           17
                                                       Fax: (213) 229-7520
           18
                                                      Attorneys for Non-Parties Pegatron Corporation
           19                                         and Wistron Corporation

           20
                                                       HUGH F. BANGASSER (Pro Hac Vice)
           21                                          hugh.bangasser@klgates.com
                                                       CHRISTOPHER M. WYANT (Pro Hac Vice)
           22
                                                       chris.wyant@klgates.com
           23                                          J. TIMOTHY HOBBS (Pro Hac Vice)
                                                       tim.hobbs@klgates.com
           24                                          K&L GATES LLP
                                                       925 Fourth Avenue, Suite 2900
           25                                          Seattle, Washington 98104
                                                       Telephone: +1 206 623 7580
           26
                                                       Facsimile: +1 206 370 6371
           27
                                                       CAITLIN C. BLANCHE (SBN 254109)
           28                                          caitlin.blanche@klgates.com

Gibson, Dunn &
                                              ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                              CASE NO. 5:17-CV-220-LHC-NMC
                   Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 9 of 10


                                                   K&L GATES LLP
               1
                                                   1 Park Plaza Twelfth Floor
               2                                   Irvine, CA 92614
                                                   Telephone: +1 949 253 0900
               3                                   Facsimile: +1 949 253 0902

               4                                   Attorneys for Non-Parties Wistron Corporation
               5

               6

               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                          ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                          CASE NO. 5:17-CV-220-LHC-NMC
                       Case 5:17-cv-00220-LHK Document 1084 Filed 01/03/19 Page 10 of 10


               1                                 CERTIFICATE OF SERVICE
               2          The undersigned hereby certifies that a true and correct copy of the foregoing
               3   document and its attachments has been served on January 3, 2019 to all counsel of record who
               4   are deemed to have consented to electronic service via the Court’s CM/ECF system per Civ.
               5   L.R. 5-1(e). Any other counsel of record will be served by electronic mail and/or U.S. mail.
               6

               7                                               By:     /s/ Jennifer J. Rho
               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                  ADMINISTRATIVE MOTION TO SEAL TRIAL TESTIMONY AND EXHIBITS
Crutcher LLP
                                                                                  CASE NO. 5:17-CV-220-LHC-NMC
